Case 2:19-cv-12980-BRM-JAD Document 49 Filed 10/29/20 Page 1 of 2 PageID: 1337




 NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  RUPERT CALVIN BELL AND
  KYLE T. NELSON.,

               Plaintiffs,

  v.
                                                   Civil Action Nos.: 19-12980(BRM) (JAD)
                                                                      20-2504(BRM)(JAD)
  TOWNSHIP OF MAPLEWOOD,
  MAYOR VICTOR DELUCA,
  SONIA ALVES-VIVEIROS,
  NANCY ADAMS, DEAN DELUCIA,
                                                                        ORDER
  GREGORY LEMBRICK, FRANK
  MCGEHEE, JOSEPH MANNING,
  HEAD DOE(S), JOHN DOES 1-10,
  fictitious parties,

               Defendants.

 JOSEPH A. DICKSON, U.S.M.J.

         This matter comes before the Court by means of a status conference held in both Bell v.

 Maplewood, No. 19-cv-12980(BRM)(JAD) (“Bell I”) and Bell v. Maplewood, No. 20-cv-

 2504(BRM)(JAD) (“Bell II”). For good cause shown, and:

         WHEREAS the Court held a status conference in both Bell I and Bell II on October 22,

 2020;

         WHEREAS the Court discussed outstanding issues in both matters including motions for

 default judgment; entries of default; and service of process issues;

         WHEREAS the Court and the parties also discussed that the complaint filed in Bell II,

 (No. 20-2504, ECF No. 1) is, per admission of Plaintiff’s counsel, identical to the proposed

 amended complaint Plaintiff sought leave to file in Bell I (No. 19-12980, ECF No. 37); and

         WHEREAS with consent of both parties:
Case 2:19-cv-12980-BRM-JAD Document 49 Filed 10/29/20 Page 2 of 2 PageID: 1338




 IT IS on this 29th day of October, 2020,

        ORDERED Plaintiff’s counsel will effectuate service of the Bell II complaint, (No. 20-

 2504, ECF No. 1) upon Defendants’ counsel via email;

        ORDERED that Defendants will have 45 days from service to respond to the complaint;

        ORDERED that Defendants’ counsel will submit a status letter to the court via ECF by

 11/05/2020 indicating whether potential Statute of Limitations concerns exist in Bell II;

        ORDERED that as the parties agreed at the conference that a single lawsuit should exist

 in these matters, if the status letter on 11/05/2020 indicates that no Statute of Limitations issue

 exists in Bell II, then the Court will administratively terminate Bell I;

        ORDERED that should the 11/05/2020 status letter indicate that a Statute of Limitations

 issue exists in Bell II, then the Court will convene a hearing to resolve the issue of one operative

 complaint together with a process for addressing the statute of limitations issue;

        ORDERED that the motions for Default Judgment in Bell I, ( No. 19-12980, ECF No. 44)

 and Bell II, (No. 20-2504, ECF No. 16) are DENIED without prejudice; and

        ORDERED that all entries of default in Bell II are hereby vacated.


                                                        SO ORDERED


                                                        /s/ Joseph A. Dickson
                                                        HON. JOSEPH A. DICKSON, U.S.M.J.


 Dated: October 29, 2020


 cc:    Hon. Brian R. Martinotti, U.S.D.J.




                                                   2
